DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 9/29/2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18-20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitations regarding the specific points throughout.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 18 should depend from claim 17 to correct the issue.
Claim 19 recites the limitations regarding the specific points throughout.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 18 should depend from claim 17 to correct the issue.
Claim 20 recites the limitations “The method according to any of the preceding claims 17, “ leaving it unclear whether claim 20 depends from claim 17 or “any of the preceding claims”.
Claim 24 recites the limitation "the end pieces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 18-20, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US 888653).
Potter discloses a method for forming a bag from a square or rectangular shaped sheet (see Fig. 1), which method comprises the steps of dividing the sheet into nine fields arranged such that eight fields surround a central field (page 1, ll. 48-53); folding the sheet along folding-lines between and across the fields in such a way that the central field forms the bottom of the bag and the eight surrounding fields form the sides of the bag and at least one inner wall providing separated compartments in the bag (page 1, ll. 80-95; separated compartments between adjacent folded panels on bag front and rear walls).  
Potter further discloses the bag is assembled by gluing, sewing, welding and any other assembling methods such as rivets (26) or clips; the sheet is made from paper, cardboard, leather, fabric, such as fabric made from cotton, linen or wool, biodegradable materials, plastics, e.g. plastics such as polyethylene, polypropylene and polyurethane, or metal such as aluminum (page 1, ll. 35-40); assembling point B and point P such that the line between point A and point B flush with the line between point Q and point R; - assembling point D and point F such that the line between point D and point E flush with the line between point Q and point R; - assembling point H and point J such that the line between point I and point J flush with the line between point S and point T; - assembling point L and point N such that the line between point L and point M flush with the line between point S and point T (page 1, ll. 80-95, see Fig. 3); the area defined by the lines .

Allowable Subject Matter
Claims 17 and 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-31 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 1, 2022